Citation Nr: 1031814	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  05-04 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on February 6, 2006, by means of video 
conferencing equipment with the appellant in Lincoln, Nebraska, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting in 
Washington, DC, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

In November 2008, the Board issued a decision denying entitlement 
to service connection for diabetes mellitus, bilateral hearing 
loss, and tinnitus.  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in a November 2009 Order, the Court vacated 
the November 2008 Board decision and remanded the matter to the 
Board for development consistent with the parties' Joint Motion 
for Remand (Joint Motion). 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.



REMAND

Reasons for Remand:  To verify whether the Veteran had service in 
the Republic of Vietnam, to obtain a clarifying medical opinion, 
to provide him with proper notice, and to issue a statement of 
the case.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran has contended that he currently has 
diabetes mellitus due to herbicide exposure in service.  In 
particular, he has argued that he was exposed to herbicides when 
he flew on a C-130 from Ching Chuan Kang (CCK), Taiwan, to Cam 
Ranh Bay, Vietnam, in either August 1968 or September 1968 to 
recover aircraft parts.  The Veteran has also submitted lay 
statements corroborating his allegation, but his service records 
do not document any service in Vietnam.  The National Personnel 
Records Center (NPRC) has also indicated that there is no 
evidence in the Veteran's claims file substantiating any service 
in the Republic of Vietnam.  However, it is unclear as to whether 
there may be any temporary duty orders, travel vouchers, morning 
reports, or flight manifests that may document such service.  
Therefore, the Board finds that a remand is necessary to 
determine whether the Veteran had service in the Republic of 
Vietnam.  
	
In addition, the Board notes that the Veteran was afforded a VA 
examination in June 2004 in connection with his claims for 
service connection for bilateral hearing loss and tinnitus.  
After reviewing the claims file and performing a physical 
examination, the examiner diagnosed the Veteran with bilateral 
hearing loss and tinnitus and opined that it was less than likely 
that those disorders were the result of the acoustic trauma, 
injury, disease, or event in the military service.  The examiner 
based her rationale on the fact that the Veteran had normal 
hearing at the time of his separation examination and first 
reported having tinnitus three to four years prior to an April 
2001 examination.  However, as noted by the parties to the Joint 
Remand, the Veteran did appear to have some decrease in his 
hearing at the time of his separation examination even though he 
did not actually meet VA standards for hearing loss pursuant to 
38 C.F.R. § 3.385.  The absence of in-service evidence of a 
hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim. See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing that disability to 
service may serve as a basis for a grant of service connection 
for hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically sound 
basis upon which to attribute the post-service findings to the 
injury in service (as opposed to intercurrent causes). See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also notes that Training Letter 10-02 was issued in 
March 2010 regarding the adjudication of claims for hearing loss.  
In that letter, the Director of the VA Compensation and Pension 
Service indicated that the two most common causes of 
sensorineural hearing loss are presbycusis (age-related hearing 
loss) and noise-induced hearing loss (caused by chronic exposure 
to excessive noise).  It was also noted that the presence of a 
notch (of decreased hearing) that may be seen on audiograms 
generally at frequencies of 3000, 4000, or 6000 Hertz with a 
return toward normal at 8000 Hertz may be indicative of noise-
induced hearing loss.  The letter further stated that "whispered 
voice tests are notoriously subjective, inaccurate, and 
insensitive to the types of hearing loss most commonly associated 
with noise exposure."

In this case, the Veteran is competent to report a history of 
noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  The 
June 2004 VA examination also found him to have bilateral hearing 
loss by VA standards and diagnosed him with tinnitus. See 
38 C.F.R. § 3.385.  However, the examiner stated that those 
disorders were less likely as not caused by or the result of his 
military noise exposure.  She did not provide any explanation of 
that statement other than the lack of medical evidence of hearing 
loss or tinnitus in service or for many years thereafter.  It 
would have been helpful had the examiner brought her expertise to 
bare in this manner regarding medically known or theoretical 
causes of sensorineural hearing loss and tinnitus or described 
how hearing loss and tinnitus which results from noise exposure 
or acoustic trauma generally present or develop in most cases, as 
distinguished from how hearing loss and tinnitus develop from 
other causes, in determining the likelihood that current hearing 
loss and tinnitus were caused by noise exposure or acoustic 
trauma in service as opposed to some other cause.

The Director of the VA Compensation and Pension Service also 
observed in Training Letter 10-02 that sensorineural hearing loss 
is the most common cause of tinnitus, but commented that the 
etiology of tinnitus often cannot be identified.  Other known 
causes were listed, including Meniere's disease, a head injury, 
hypertension, medications, and dental disorders.  It was noted 
that delayed-onset tinnitus must also be considered.  In this 
case, the June 2004 VA examiner stated that tinnitus was less 
likely as not caused by or a result of acoustic trauma, but she 
did not discuss other possible causes, including whether the 
Veteran's tinnitus may be due to his hearing loss.

The United States Court of Appeals for Veterans Claims (Court) 
has held that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Therefore, the Board finds that a clarifying medical 
opinion is necessary for the purpose of determining the nature 
and etiology of any bilateral hearing loss and tinnitus that may 
be present.

Moreover, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective date 
of an award.  In the present appeal, the Veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or an effective date.  As the case is already 
being remanded for further development, the RO should take the 
opportunity to provide the Veteran with an explanation as to the 
type of evidence that is needed to establish a disability rating 
and an effective date.

The Board further notes that a December 2009 rating decision 
denied service connection for erectile dysfunction.  The 
Veteran's representative submitted a notice of disagreement (NOD) 
with that decision; however, to date, the RO has not issued a 
statement of the case (SOC).

The filing of an NOD places a claim in appellate status. 
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a remand. 
See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2006); see also Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The 
purpose of the remand is to give the RO an opportunity to cure 
this defect.  Thereafter, the RO should return the claims file to 
the Board only if the Veteran perfects his appeal in a timely 
manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see 
also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required, and in fact, has 
no authority, to decide the claim).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should send the Veteran a notice 
letter in connection with his claims for 
service connection for diabetes mellitus, 
bilateral hearing loss, and tinnitus. The 
letter should include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should ensure that the Veteran's 
complete personnel records are associated 
with the claims file and attempt to obtain 
TDY orders showing that he had service in 
Vietnam between August 1968 and September 
1968.  Such a request should be made from 
any source that may contain or archive such 
records or any other source of records 
which may verify TDY in Vietnam, such as 
travel vouchers, flight manifests, or 
passenger or crew lists from C-130 aircraft 
that flew from Ching Chuan Kang (CCK), 
Taiwan, to Cam Ranh Bay, Vietnam from 
August 1968 to September 1968.  

As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R. § 3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile. The RO should document all 
attempts, including any negative responses, 
and the appellant should be notified of any 
action to be taken.  If such records cannot 
be requested, the claims file should be 
properly documented.

3.  The RO should refer the Veteran's 
claims folder to the June 2004 VA examiner 
or, if she is unavailable, to another 
suitably qualified VA examiner for a 
clarifying opinion as to the nature and 
etiology of any bilateral hearing loss and 
tinnitus that may be present.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
including the Veteran's service treatment 
records, post-service medical records, and 
the Veteran's own assertions.  The examiner 
should convert any audiometric results 
using ASA standards to ISO-ANSI standards 
in order to facilitate data comparison, and 
it should be noted that there was a slight 
increase at some pure tone thresholds 
between the Veteran's October 1964 
enlistment examination and October 1968 
separation examination.

The examiner should note that the absence 
of in-service evidence of a hearing 
disability during service is not always 
fatal to a service connection claim. See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss 
disability and a medically sound basis for 
attributing that disability to service may 
serve as a basis for a grant of service 
connection for hearing loss where there is 
credible evidence of acoustic trauma due to 
significant noise exposure in service, 
post-service audiometric findings meeting 
the regulatory requirements for hearing 
loss disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to the 
injury in service. See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise 
exposure in service.  It should be noted 
that he is competent to attest to factual 
matters of which he had first-hand 
knowledge.  

The examiner should then state an opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran's 
current bilateral hearing loss and tinnitus 
are causally or etiologically related to 
his military service, including noise 
exposure.  He or she should also address 
whether the Veteran's tinnitus is caused or 
otherwise related to his hearing loss.  In 
so doing, the examiner should discuss 
medically known or theoretical causes of 
hearing loss and tinnitus and describe how 
hearing loss and tinnitus which result from 
noise exposure generally present or develop 
in most cases, as distinguished from how 
hearing loss and tinnitus develop from 
other causes, in determining the likelihood 
that current hearing loss and tinnitus were 
caused by noise exposure in service as 
opposed to some other cause.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has been 
completed, the issues of entitlement to 
service connection for diabetes mellitus, 
bilateral hearing loss, and tinnitus should 
be reviewed by the RO.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

5.  The RO should issue a statement of the 
case addressing the issue of entitlement to 
service connection for erectile 
dysfunction.  The statement of the case 
should include a discussion of all relevant 
evidence considered and citation to all 
pertinent law and regulations.  Thereafter, 
the Veteran should be given an opportunity 
to perfect an appeal by submitting a timely 
substantive appeal in response thereto.  
The RO should advise the Veteran that the 
claims file will not be returned to the 
Board for appellate consideration of this 
issue following the issuance of the 
statement of the case unless he perfects 
his appeal.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



